           Case 1:19-cv-07130-ER Document 23 Filed 12/17/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 YANA PASKOVA

                                  Plaintiff,                   Docket No. 1:19-cv-07130-ER

         - against -

   I REQUIRE ART STUDIOS, LLC

                                  Defendant.


                            DEFAULT JUDGMENT

       WHEREAS, this matter came before the Court on plaintiff Yana Paskova (“Plaintiff”)’s

motion for entry of a default judgment against defendant I Require Art Studios, LLC

(“Defendant”) under Rule 55(b)(2) of the Federal Rules of Civil Procedure and Local Rule 55.2.

       WHEREAS, Plaintiff filed his application for entry of default judgment seeking

$10,000.00 in statutory damages for copyright infringement, $315.00 in attorneys’ fees, and

$440.00 in costs plus interest.

       WHEREAS, Defendant has not filed any opposition to Plaintiff’s application for default

judgment and has not otherwise manifested an intent to defend this action;

       THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s Application for

Entry of Default Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is

       FURTHER ORDERED that the Court declares that Defendant violated Plaintiff’s

exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized

copying of Plaintiff’s registered work; it is
           Case 1:19-cv-07130-ER Document 23 Filed 12/17/20 Page 2 of 2



        FURTHER ORDERED that Defendant shall pay $10,000.00 in statutory damages under

17 U.S.C. § 504(c); it is

        FURTHER ORDERED that Defendant shall pay $315.00 in attorneys’ fees and $440.00

in costs pursuant to 17 U.S.C. § 505; it is

        FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A.

§ 1961; it is

        FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

this judgment; and it is

        FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

remove it from the docket of the Court.

        This is a final appealable order. See FED. R. APP. P. 4(a).



Dated: December 17, 2020                                     SO ORDERED.



                                                             ______________________________
                                                             Edgardo Ramos (U.S.D.J.)
